                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

THE IPE CLIP FASTENER COMPANY,
LLC,

         Plaintiff,

v.                                             Case No.: 8:16-cv-02862-SDM-TGW

SIMPSON STRONG-TIE COMPANY,
INC.,

      Defendant.
__________________________________

SIMPSON STRONG-TIE COMPANY,
INC.,

         Counter-Claimant,

v.

THE IPE CLIP FASTENER COMPANY,
LLC,

      Counter-Defendant,
_________________________________/

                                JOINT STATUS REPORT

         Pursuant to the Court’s December 14, 2018 order dissolving the stay and re-

opening this action, Defendant, Simpson Strong-Tie Company, Inc. (“Simpson”) and

Plaintiff, The Ipe Clip Fastener Company, LLC (“Ipe Clip”), by and through their

undersigned counsel, hereby provide the following joint status report and proposed case

schedule.

         Brief Summary Regarding Re-Examination

         In 2017, after this action had been initiated, Ipe Clip sought re-examination of the

two patents at issue in this case: United States Patent Nos. 8,874,113 (“’113 Patent”) and




01435\189\8322773.v3
8,161,702 (“’702 Patent”)(collectively, the “Patents”). In October 2017, this case was

stayed pending re-examination of the Patents. As set forth in Ipe Clip’s Motion to Lift

Stay [Dkt. No. 66], the re-examination of the Patents has been completed, and on

November 5, 2018, the re-examination certificates for the Patents were issued.

         In the case of both Patents, the re-examinations resulted in the cancellation of

some claims, the confirmation of the patentability of others, and the issuance of several

new claims. Specifically, in the reexamination of the ’113 Patent, the PTO cancelled

Claims 1-9, 14, 21, 22, 24, 26-29 and 33-41; the PTO confirmed the patentability of

Claims 10-13, 15-20, 23, 25 and 30-32; and the PTO determined that new Claim 42 is

patentable. In the reexamination of the ’702 Patent, the PTO cancelled Claims 1-4, 7-14,

17- 23 and 25; the PTO confirmed the patentability of Claims 5, 6, 15, 16 and 24; and the

PTO determined that new Claims 26-29 are patentable. The upshot of these

determinations by the PTO is that, while some claims that Simpson had been asserting

against Ipe Clip are no longer at issue, some existing and new claims remain at issue, and

the parties’ respective causes of action related to these claims must be adjudicated by the

Court.

         Brief Summary Regarding Case Status

         Throughout 2017, until the case was stayed in October 2017, the parties engaged

in litigation activities. These activities included propounding and responding to written

discovery, exchanging information in connection with the parties’ patent claims and

defenses (such as infringement contentions, invalidity contentions, and proposed claim

constructions), and filing certain pleadings in connection with the claim construction




                                            2
01435\189\8322773.v3
hearing, including a joint claim construction statement and respective claim construction

briefs. See Dkt. Nos. 34, 61, 64. The parties also filed a number of motions, two of which

were pending when the stay was granted and which remain pending before Magistrate

Judge Wilson. First, Simpson filed a pending motion to compel discovery [Dkt. No. 28]

on May 25, 2017. Ipe responded to the motion to compel on June 13, 2017 [Dkt. No. 32].

Second, Ipe Clip filed a motion to bifurcate discovery on damages and liability on July 3,

2013 [Dkt. No. 40]. Simpson responded to the bifurcation motion on July 13, 2017 [Dkt.

No. 44].

         Proposed Case Schedule

         Given the changes to the asserted claims as a result of the re-examinations after

the parties had already completed the exchange of patent-specific information and the

bulk of their submission of claim construction pleadings, the parties believe that it is in

the best interest of the parties and the Court for the parties to exchange amended

information and file amended pleadings per the results of the re-examinations. The first

portion of the proposed schedule below thus seeks to promptly and efficiently update the

existing record in advance of the claim construction hearing, which the parties propose to

hold in August 2019. The second portion of the proposed schedule below generally

follows the standard, previously-ordered schedule from the claim construction hearing

date to trial, which the parties propose to hold in May 2020. (The parties recognize that

amendment of any pleading requires approval of the Court and is typically sought by

written motion. Given the status described above and the desire for efficiency, the parties

respectfully request the Court’s approval of the proposed schedule, including the right to




                                             3
01435\189\8322773.v3
file amended pleadings as identified below, absent a formal written motion. If the Court

requires a motion for leave to file any or all of the proposed amended pleadings, the

parties will, of course, do so.)

         For the foregoing reasons, the parties hereby propose the following schedule:

                                Event                                             Date
Simpson to File Amended Counterclaim                                            1/18/19
Ipe Clip to File Amended Answer to Counterclaim                                  2/1/19
Simpson to Serve Amended Infringement Contentions                                2/8/19
Ipe Clip to Serve Amended Invalidity/Non-Infringement Contentions                3/8/19
Simpson to Serve Exchange Amended Validity Contentions                           4/5/19
File Amended Joint Claim Construction Statement                                  5/5/19
File Amended Plaintiff’s Claim Construction Brief                               5/24/19
File Amended Defendant’s Responsive Claim Construction Brief                    6/28/19
File Joint Pre-Hearing Statement                                                7/12/19
Claim Construction Hearing                                                      8/23/19
Disclosure of Intent to Rely on Advice of Counsel as a Defense                  9/20/19
Completion of Fact Discovery                                                   10/25/19
Final Amendment of Infringement, Non-Infringement, and Validity                11/22/19
Contentions
Disclosure of Expert Reports Where the Party Bears the Burden of               11/22/19
Proof
Disclosure of Expert Rebuttal Reports                                         12/23/19
Close of Expert Discovery                                                      1/24/20
Deadline to File Dispositive Motions                                           2/28/20
Pretrial Conference                                                          April 2020
Trial                                                                        May 2020
         .

Dated: January 15, 2019                              Respectfully submitted,

/s/ Jennifer L. Friedman                             /s/ Erick C. Howard
Jennifer L. Friedman, Esq.                           Erick C. Howard
Schröder, Joseph & Associates, LLP                   Joseph V. Mauch
392 Pearl Street, Suite 301                          Arthur J. Shartsis
Buffalo, New York 14202                              Shartsis Friese LLP
Telephone No.: (716) 881-4900                        One Maritime Plaza, 18th Floor
Facsimile No.: (716) 881-4909                        San Francisco, CA 94111
jfriedman@sjalegal.com                               Telephone No.: (415) 421-6500
                                                     ehoward@sflaw.com



                                             4
01435\189\8322773.v3
J. Todd Timmerman                                jmauch@sflaw.com
Florida Bar No. 0956058                          ashartsis@sflaw.com
ttimmerman@slk-law.com
Mindi M. Richter                                 Michael J. Colitz, III
Florida Bar No. 0044827                          Florida Bar No. 164348
mrichter@slk-law.com                             Gray Robinson, P.A.
Jeffrey B. Fabian                                401 E. Jackson Street, Suite 2700
Florida Bar No. 0085868                          Tampa, FL 33602
jfabian@sIk-law.com                              Telephone No.: (813) 273-5000
Shumaker, Loop & Kendrick, LLP                   Facsimile No.: (813) 273-5145
101 East Kennedy Boulevard, Suite 2800           michael.colitz@gray-robinson.com
Tampa, Florida 33602
Telephone No.: (813) 229-7600                    Attorneys for Defendant
Facsimile No.: (813) 229-1660                    Simpson Strong-Tie Company, Inc.

Attorneys for Plaintiff
The Ipe Clip Fastener Company, LLC


                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 15, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send electronic

filing to all counsel of record.

                                          s/ Michael J. Colitz
                                          Attorney




                                         5
01435\189\8322773.v3
